      Case 1:17-cv-09792-ALC-BCM Document 245 Filed 04/30/21 Page 1 of 2
                                                                         4120 Main at North Hills Street
                                                                                             Suite 230
                                                                                   Raleigh, NC 27609
                                                                               Phone: 984-219-3369
                                                                                   Fax: 984-538-0416
                                                                              LBorchers@sagepat.com
                                                                                    www.sagepat.com



                                          April 30, 2021


The Honorable Barbara Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 740
New York, New York 10007

       Re:     IGT v. High 5 Games, LLC; 17-cv-09792 (“IGT I”) & 19-cv-05752 (“IGT II”)


Dear Judge Moses,

       This letter is a consent motion requesting a 45-day stay of all deadlines in the above-
captioned litigations due to a personal concern of counsel for Plaintiff IGT requiring that an
attorney for IGT withdraw as counsel. The stay is necessary for IGT to retain new counsel.

       Plaintiff IGT has met and conferred with Defendant High 5 Games, LLC, and Defendant
consents to this motion and to the requested 45-day stay.



                                                     Sincerely,

                                                     /s/ Lynne A. Borchers
                                                     Lynne A. Borchers
                                                     SAGE PATENT GROUP, PLLC
                                                     4120 Main at North Hills Street, Suite 230
                                                     Raleigh, North Carolina 27609
                                                     (984) 219-3358 (telephone)
                                                     (984) 538-0416 (facsimile)
                                                     LBorchers@SagePat.com
     Case 1:17-cv-09792-ALC-BCM Document 245 Filed 04/30/21 Page 2 of 2




                                CERTIFICATE OF SERVICE
       I, Lynne A. Borchers, hereby certify and affirm that a true and correct copy of the
foregoing consent letter motion was served this 30th day of April, 2021, upon all counsel of
record via e-mail, as follows:
               Mr. Jon Fallon                jon.fallon@high5games.com
               Ms. Kara Cenar                kcenar@greensfelder.com
               Mr. Patrick McKey             pmckey@greensfelder.com
               Ms. Margot N. Wilensky        mwilensky@connellfoley.com
               Ms. Sierra N. Kresin          skresin@connellfoley.com




                                              By: /s/ Lynne A. Borchers
                                              Lynne A. Borchers
